Citation Nr: 0946646	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for right shoulder bursitis.

2.  Entitlement to service connection for a skin condition, 
claimed as a residual of an allergic reaction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1998 to September 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO granted the Veteran's 
claim for service connection for right shoulder bursitis, 
assigning an initial disability rating of 10 percent, and 
denied his claim for service connection for a skin condition.  
The Veteran appealed his initial rating, as well his denial 
of service connection.  

In May 2006, the Veteran submitted a statement clarifying 
that his skin symptoms were related to an allergic reaction 
that was treated and diagnosed while he was on active duty -
essentially maintaining he has a current skin condition that 
is a residual of that in-service allergic reaction.  The 
Board observes that the Veteran filed a separate claim for 
service connection for an allergic reaction and in September 
2007, the RO denied that claim. The Veteran has not initiated 
an appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to his right shoulder bursitis claim, the 
Veteran submitted a statement in May 2009 indicating that his 
disability had worsened since his most recent VA examination.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the nature, extent and severity of his 
right shoulder bursitis.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

With respect to his skin condition claim, the Veteran asserts 
that he has a chronic condition that is a residual of an in-
service allergic reaction.  The Veteran's service treatment 
records show that while in service he had received treatment 
in January 2003 for an allergic reaction and that he was 
treated for hives, for which he was prescribed Benadryl. 

As to his assertion that he continues to have these symptoms, 
the Veteran is competent to provide evidence of his 
observable symptoms -such as having a rash or hives, but 
there must still be competent medical evidence that his claim 
is plausible.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection"); and see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
causation do not constitute competent medical evidence).

In July 2005, the Veteran received a general VA C&P Exam that 
included some examination of his skin.  However, the report 
of that exam provides that, at that time, the Veteran did not 
have any skin symptoms.  Consequently, the results of that 
exam lack probative value as to the nature of the Veteran's 
claimed skin condition.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) (requiring adequate tinea pedis examination 
during active stage of the disorder).  Therefore, the Board 
must remand this claim for another exam.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim).  See 
also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also observes that the Veteran receives VA 
treatment for his conditions, and records of his VA care, 
dated since April 2009, have not been associated with the 
claims folder.  Upon remand, the RO/AMC should also obtain 
these additional records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA medical 
records, dated since April 2009 and 
associate any outstanding records with 
his claims file.

2.  Schedule VA orthopedic and 
neurologic examinations in order to 
assess the nature and degree of 
severity of the Veteran's service-
connected right shoulder bursitis.  The 
claims folder must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.

The orthopedic examination should 
include range of motion studies.  Any 
limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The inability to 
perform the normal working movements of 
the body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2009).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2009).  

The examination should indicate whether 
there is any dislocation of the 
clavicle or scapula or any nonunion 
with loose movement; whether there are 
infrequent episodes of dislocation and 
guarding of movement to only the 
shoulder level; whether arm movement is 
limited to the shoulder level; or 
whether there is favorable ankylosis of 
the scapulohumeral articulation with 
abduction to 60 percent (able to reach 
mouth and head).  

The neurological examination should 
indicate whether there is any 
neurological involvement, identify any 
nerves involved, and state whether that 
involvement, if any, is mild, moderate, 
moderately severe, or severe.

The rationale for all opinions 
expressed must be provided and any 
tests deemed necessary must be 
conducted.

The Veteran must be advised of the 
necessity of reporting to the scheduled 
examinations and of the possible 
adverse consequences of failing to so 
report.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
skin condition.  The claims folder should 
be made available to and reviewed by the 
examiner.

The examiner should identify all skin 
conditions found and indicate whether any 
skin condition found is at least as 
likely as not related to the Veteran's 
in-service incurrence of skin symptoms.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The rationale for any opinion expressed 
should be provided in a legible report.  

Also advise the Veteran that should his 
symptoms be unobservable on the date of 
his scheduled examination, he should 
inform VA of that fact and reschedule 
another examination on another date.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (requiring adequate tinea pedis 
examination during active stage of the 
disorder).

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

3.  If the benefit sought on appeal is 
not granted in full, the AMC should 
issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

